Citation Nr: 0013344	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active naval service from April 1962 to 
February 1968.  His awards include the Vietnam Service Medal.  


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

As a preliminary matter, the Board of Veterans Appeals 
(Board) must determine whether the appellant has submitted 
evidence of a well-grounded claim.  If he has not, his claim 
must fail, and the Department of Veterans Affairs (VA) is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

During a hearing at the Regional Office (RO) before the 
undersigned, in July 1999, the veteran testified that, for 
the majority of his time on board the U.S.S. Princeton, (LPH-
5) the amphibious assault ship was off the coast of Vietnam.  
The ship and crew assisted in rescue, functioned as a triage 
area caring for the wounded and placed the dead in body bags.  
The ship was on 16 search-and-destroy combat missions.  In 
May 1967 he became sick with a fever of unknown origin and 
was transported to the Naval Hospital at Da Nang where mortar 
attacks occurred which did not strike the hospital, but 
landed close enough to shake the building.  The veteran 
further testified that, during the time he was at the 
hospital, he saw victims of mortar attacks with body parts 
missing, and again the dead being placed in body bags; that 
he also became friendly with a Marine on board ship who 
announced that he had a premonition he was going to die and 
was killed that day; and that he currently experiences 
episodes in which he smells diesel fuel, hears helicopters, 
and suddenly is back off the coast of Vietnam shipping 
Marines back and forth and seeing dead bodies.  

The service medical records reflect that the veteran was 
hospitalized on May 6, 1967, for a fever of undetermined 
origin, for a week before being returned to full duty.  The 
Board notes that when the RO wrote to the U.S. Army and Joint 
Service Environmental Support Group (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)), 
requesting stressor information in March 1997, it indicated 
that the veteran had been hospitalized in Da Nang in the Fall 
of 1965 for three weeks.  Consequently, the response was 
based on events in 1965.  

It is contended that the veteran developed PTSD as a result 
of his experiences during his hospitalization in Vietnam, and 
during naval service in coastal waters.  Psychological 
testing of the veteran by VA in June 1996 resulted in a 
profile indicating that the veteran was experiencing 
significant psychological problems, but it was not similar to 
the profiles that are given by veterans who are suffering 
from combat-related trauma.  Also, the obtained scores did 
not reach the cut-off level for the PTSD sub-scale.  However, 
on VA psychiatric examination in June 1996, there was a 
diagnosis of PTSD.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  

It is not clear whether the VA psychiatric examiner in June 
1996 had the benefit of the claims folder, and the 
psychological test report, when the diagnosis was made.  In 
the judgment of the Board the diagnosis of PTSD, related to 
events reportedly experienced by the veteran in Vietnam, on 
VA examination, renders the claim plausible and thus well 
grounded.  


ORDER

The Board having determined that the claim for service 
connection for PTSD is well grounded, the appeal is granted 
to this extent.


REMAND

Since the veteran's claim for service connection for PTSD is 
well grounded, VA has a duty to assist him in the development 
of the claim.  38 U.S.C.A. § 5107(a).  

It is the judgment of the Board that the evidence regarding 
whether the veteran has PTSD related to service is somewhat 
equivocal, especially regarding stressor exposure, and that 
there should be an examination of the veteran to resolve any 
conflict in psychiatric diagnoses prior to a decision on the 
merits.  Also, the veteran should be given further 
opportunity to support his claim for stressor exposure prior 
to the matter again being referred to USASCRUR.  This 
developmental action will permit detailed consideration of 
any claimed stressor(s) offered to support the diagnosis of 
PTSD.  

Service connection for PTSD is governed by 38 C.F.R. 
§ 3.304(f) (1999) which requires that medical evidence 
establish a clear diagnosis of the condition; that there be 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and that there be a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.  

Regarding the fact that there must be credible evidence 
supporting the existence of a claimed stressor, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran."  Reonal v. Brown,  
5 Vet.App. 458, 460 (1993).  "[The] Board [is] not bound to 
accept opinions of two physicians who made diagnoses of 
PTSD... almost 20 years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant."  Reonal, at 460-461;  Swann v. Brown,  5 
Vet.App. 229, 233 (1993).  The presumption of credibility of 
the evidence does not arise where the examining physician 
relied upon the appellant's account of his medical history 
and service background ....[and] "An opinion based upon an 
inaccurate factual premise has no probative value."  Reonal, 
at 461.  

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of Court interpreting that duty, a 
Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed . . . examination or to 
provide an adequate basis for the examiner's findings and 
conclusions (emphasis added).  VAOPGCPREC  20-95.  

Further, during the pendency of this appeal, VA issued 
revised regulations amending the section of the VA Schedule 
for Rating Disabilities on Mental Disorders, effective 
November 7, 1996.  See 61 Fed.Reg. 52695-52702 (1996) 
(codified at 38 C.F.R. § 4.130).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996) 
(codified at  38 C.F.R. § 4.125).  The veteran's psychiatric 
examination by VA was completed prior to November 1996.  In 
view of the intended effect of this action to ensure that the 
rating schedule uses current medical terminology, unambiguous 
criteria, and that it reflects medical advances which have 
occurred since the last review, and in an effort to extend to 
the veteran every equitable consideration, the Board is of 
the opinion that the veteran's claim for service connection 
for PTSD should be evaluated pursuant to the revised 
regulations and DSM IV, with his claims folder, containing 
further development regarding his claimed stressor exposure, 
available for review.  This requires further examination of 
the veteran.  38 C.F.R. § 3.655 addresses the consequences of 
the veteran's failure to attend a scheduled medical 
examination.  Also, where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The veteran's complete service 
administrative records should be obtained 
from the service department.  The service 
department should also confirm that the 
facility where the veteran was 
hospitalized in May 1967, identified in 
the service medical records as Station 
Hospital, NAVSUPPACT, FPO SAN FRANCISCO 
96695, was physically located at Da Nang 
at that time.  

2.  The veteran should also be asked to 
provide specific facts about any 
"stressor" to which he may already have 
referred or to set forth specifics about 
the "stressors" he now alleges.  
Specifics include matters such as dates, 
places, units of assignment, and the name 
of any individual who were killed or 
wounded and the unit to which he was 
assigned.  The veteran should be advised 
that his failure to provide the requested 
information may adversely affect the 
resolution of his claim.  

3.  Thereafter, a description of the 
veteran's "stressor" stories, together 
with copies of the veteran's 
DD Forms 214, and his complete service 
administrative records, should be 
forwarded to USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, for verification of the reported 
stressors.  USASCRUR should be asked to 
verify the stressors reported by the 
veteran while assigned to the Princeton 
or at the Naval Hospital, and to provide 
any unit histories or chronologies 
pertaining to those units during the 
period in question.  In reporting the 
veteran's hospitalization in 1967, the RO 
should include the response from the 
Department of the Navy concerning the 
precise location of that hospital, and it 
must be made clear that the 
hospitalization occurred from May 6 to 
May 13, 1967. 

4.  After the above development has been 
completed, the veteran should then be 
scheduled for a special VA psychiatric 
examination by a panel of two psychiatric 
examiners who are qualified to evaluate 
and diagnose PTSD.  The claims file and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiners prior to examination of the 
veteran.  The examination is to be 
conducted in accordance with the 
diagnostic procedures outlined in the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  All appropriate studies, 
including PTSD subscales, are to be 
completed.  If the examiners believe that 
PTSD is the appropriate diagnosis, they 
must specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending claim  
If the claim remains denied, the RO 
should provide the veteran and his 
representative  with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  


The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals




 


